DETAILED ACTION
Claims 26-50 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 38 is objected to because of the following informalities: claim 38 should have (i) before “determine that a service related task has been generated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 48-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 48-50 are directed to “One or more machine-readable storage media”, which, disclosed by the specification, machine-readable storage media can be a transitory machine-readable storage media (See specification, paragraph [0029]). Thus, the recited “one or more machine-readable storage media” is not a process, a machine, a manufacture or a composition matter, as defined in 35 U.S.C. 101.
Accordingly, claim 48 fails to recite statutory subject matter under 35 U.S.C. 101.
For the same reasons discussed above with respect to claim 48, claims 49-50 fall outside the scope of 35 U.S.C. 101.
Examiner suggests amending the above claims to add “non-transitory” to obviate the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US 2016/0357610 A1) in view of Messier et al. (US 2011/0041136 A1).

As to claim 26, Bartfai-Walcott teaches a compute device for managing disaggregated resources in a data center, the compute device comprising (paragraph [0014]):
a request component for execution by a circuitry to receive a request to allocate configurable computing resources to a logical server or a VM to implement or execute a workload (paragraph [0016], [0018], [0063] and claim 1);
an allocation component to allocate a portion of the configurable disaggregated computing resources to the logical server or the VM to implement or execute the workload, wherein the logical server or VM, for example, may be composed to implement or execute a workload (paragraph [0018], [0027]-[0028]).
Bartfai-Walcott does not teach the feature of a microservice resource controller circuitry to create one or more microservices to perform a determined service related task using at least one of a plurality of services managed by the microservice resource controller circuitry.
However, Messier teaches, which is in the same technical field as Bartfai-Walcott, a processing subsystem configured to receive a computational task, divide the computational task into a plurality of sub-tasks, and select a subset of available nodes, wherein the subset of available nodes is configured to process one or more of the plurality of sub-tasks to generate sub-solutions corresponding to the one or more of the plurality of sub-tasks (see Fig. 2 and associated text, and claims 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Messier to the system of Bartfai-Walcott because Messier teaches a method that allows a task to be completed more efficient by executing the task as a group of subtasks parallel and utilized distributed available resources, thus, improve the performance of the system.

As to claim 27, although Bartfai-Walcott and Messier does not explicitly teach wherein to generate the one or more microtasks comprises to create one or more threads for each of the one or more microservices, and wherein each of the one or more threads is to execute a respective one of the one or more microtasks, it is well known and obvious to one of ordinary skill in the art that tasks are executed/fulfilled by threads. Therefore, when the subtasks are executed, the threads must have been created to execute the tasks.

As to claim 28, Bartfai-Walcott modified by Messier teaches wherein to create the one or more threads comprises to allocate a first thread to call a pod manager of the data center to discover resources of a hardware cluster of the data center (pod manager may be capable of managing a plurality of racks including various types of disaggregated physical elements; see paragraph [0021] and Fig. 2).

As to claims 29 and 30, Bartfai-Walcott modified by Messier teaches wherein to create the one or more threads further comprises to allocate a second thread to compose a portion of the discovered resources into a composed node that is configured to function as a server (the POD manager 230 may be capable of determining what hardware configuration may be needed to place or compose a logical server or VM to implement or execute the workload, wherein the configuration of configurable computing resources includes various type of disaggregated physical elements such as CPUs, memory, storage and NW I/O needed to implement, run or execute the workload; paragraph [0027] and Fig. 2).

As to claim 31, although Bartfai-Walcott modified by Messier does not explicitly teach wherein the microservice resource controller circuity is further to transmit a notification of completion to an entity that requested composition of the composed node, and wherein the notification of the completion includes an identifier of the composed node, it is merely a matter of design option in view of the feature of Bartfai-Walcott considering that an allocation component 722-4 may indicate the allocation in allocation(s) 715 that may be sent to a POD manager and/or to one or more RCPMs associated with racks having allocated resources, wherein allocated resources for particular application workloads may be arranged in a workload template (Template ID) that reflects those disaggregate physical elements that may consistently generate high ranking weighted sum operating score (paragraphs [0059], [0066] and Figs. 6-7).

As to claim 32, Bartfai-Walcott modified by Messier teaches wherein to create the one or more threads further comprises to allocate a plurality of threads to compose a portion of the discovered resources into a group of composed nodes, wherein each composed node of the group of composed nodes is configured to function as a server (paragraph [0038], and Figs. 2 and 4).

As to claim 33, although Bartfai-Walcott modified by Messier does not explicitly teach wherein the microservice resource controller circuitry is further to transmit a notification of completion to an entity that requested composition of the composed node, and wherein the notification of completion includes an identifier of each composed node of the group of composed nodes and a group identifier that identifies the group of composed nodes, it is merely a matter of design option in view of the feature of Bartfai-Walcott considering that an allocation component 722-4 may indicate the allocation in allocation(s) 715 that may be sent to a POD manager and/or to one or more RCPMs associated with racks having allocated resources, wherein allocated resources for particular application workloads may be arranged in a workload template (Template ID) that reflects those disaggregate physical elements that may consistently generate high ranking weighted sum operating score (paragraphs [0059], [0066] and Figs. 6-7).

As to claim 34, although Bartfai-Walcott modified by Messier does not explicitly teach wherein to determine that the service related task has been generated comprises to determine that an underlay network of the data center is to be orchestrated, wherein to create the one or more threads comprises to start a master thread to compose network resources, and wherein the master thread is to (i) allocate a child thread to configure one or more switch ports of a switch of the data center and (ii) allocate one or more threads to configured one or more host ports of a node of the data center, it is merely a matter of design option in view of the feature of the Bartfai-Walcott considering that POD manager 230 may be capable of determining what hardware configuration may be needed to place or compose a logical server or VM to implement or execute the workload, wherein types of disaggregated physical elements may include, but are not limited to NW I/O types (e.g., network interface cards) and other types of resources (e.g. network switch types) (see Bartfai-Walcott: paragraphs [0017], [0027] and Figs. 1-2) .

As to claim 35, Bartfai-Walcott modified by Messier does not explicitly teach wherein the microservice resource controller circuitry is further to transmit a notification of completion to an entity that requested the underlay network to be orchestrated, and wherein the notification of completion includes a completion code and an identifier of the underlay network. However, it is merely a matter of design option in view of the feature of Bartfai-Walcott considering that an allocation component 722-4 may indicate the allocation in allocation(s) 715 that may be sent to a POD manager and/or to one or more RCPMs associated with racks having allocated resources, wherein allocated resources for particular application workloads may be arranged in a workload template (Template ID) that reflects those disaggregate physical elements that may consistently generate high ranking weighted sum operating score (paragraphs [0059], [0066] and Figs. 6-7).

As to claim 36, Bartfai-Walcott modified by Messier teaches wherein to determine that the service related task has been generated comprises to determine that the generated service related task indicates that at least one node is to be orchestrated (paragraph [0021] and Fig. 2).

As to claim 37, Bartfai-Walcott modified by Messier teaches wherein the resources include compute resources, storage resources, and network resources (wherein the configuration of configurable computing resources includes various type of disaggregated physical elements such as CPUs, memory, storage and NW I/O needed to implement, run or execute the workload; paragraph [0027]).

As to claim 38, see rejection of claim 26 above.

As to claim 39, see rejection of claim 27 above.

As to claim 40, see rejection of claims 28, 36 and 37 above.

As to claims 41-47, see rejections of claims 29-35 above, respectively.

As to claim 48, see rejection of claim 26 above.

As to claim 49, see rejection of claim 27 above.

As to claim 50, see rejection of claims 28, 36 and 37 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clampitt III et al. (US 2020/0319925 A1) teaches technology for implementing consolidated device infrastructure systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday, Wednesday-Friday 2:30pm-5:30pm, Tuesday: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
November 19, 2021